DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on December 8, 2020 is acknowledged.  The traversal is on the ground(s) that the search under both groups would not pose undue burden.  This is not found persuasive because the method of invention does not contain all the structure of the invention of I and searching the two inventions requires a completely different search strategy. However, upon reconsideration, the examiner has determined that the subject matter of invention I and invention III significantly overlap and can be examined together.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the diameter sensor detects surface information about the fiber to collect data”. It is unclear what structure is intended by the limitation. Since diameter sensors determine the diameter of a fiber and a diameter is information about the surface of the fiber, the examiner has interpreted any diameter sensor as reading on the claim. 
Claim 18 recites “wherein the diameter sensor is configured to monitor a diameter of a fiber drawn from a preform material”. It is unclear what structure is intended by the limitation as all diameter sensors monitor diameter.
Claim 19 recites “wherein the tension sensor is configured to monitor tension of the fiber as the fiber is pulled from the preform material to the fiber collection mechanism”. It is unclear what structure is intended by the limitation as all tension sensors monitor tension.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SMITH (US 5,079,433).
Smith teaches a method and apparatus for monitoring fiber tension. Smith teaches a diameter sensor (15) to monitor a diameter of a fiber drawn from a preform 
Regarding claim 2, Smith teaches an alignment sensor (16) to determine placement of the fiber prior to reaching the storage device and to communicate the placement data to the controller.
Regarding claim 4, Smith teaches the diameter sensor is located to monitor the diameter of the fiber when as the fiber exits a furnace which is used to separate the fiber from the preform material (see figure 1).  
Regarding claim 5, Smith teaches the diameter sensor detects surface information about the fiber to collect data (col. 4 lines 48-51).  
Regarding claim 7, Smith a temperature sensor (col. 1 lines 41-43).  
Regarding claim 10, Smith teaches at least one temperature sensor to measure temperature at a furnace where the optical fiber is separated from the preform material (col. 1 lines 41-43).  

Claim(s) 1, 5- 8, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ADAR et al. (US 2005/0120749).
Adar teaches a method and apparatus for monitoring fiber. Adar teaches a diameter sensor (para. 0023) to monitor a diameter of a fiber drawn from a preform material; a tension sensor (para. 0024) to monitor tension of the fiber as the fiber is 
Regarding claim 5, Adar teaches the diameter sensor detects surface information about the fiber to collect data (para. 0023, 0039).  
Regarding claim 6, Adar teaches the diameter sensor comprises a laser to determine at least one of concentricity and diameter of the fiber (para. 0089).  
Regarding claim 7, Adar a temperature sensor (para. 0037).  
Regarding claim 8, Adar teaches the diameter sensor comprises a micrometer (para. 0089).  
Regarding claim 10, Adar teaches at least one temperature sensor to measure temperature at a furnace where the optical fiber is separated from the preform material (para. 0037).  
Regarding claim 11, Adar teaches a pressure sensor (para. 0036) to determine at least one of over pressure and under pressure during the manufacture of the optical fiber.  

Claim(s) 1, 2, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DIMARCELLO et al. (US 5,233,200).
DiMarcello teaches a method and apparatus for monitoring fiber tension. DiMarcello teaches a diameter sensor (12) to monitor a diameter of a fiber drawn from a preform material; a tension sensor (col. 2 lines 60-61) to monitor tension of the fiber as 
Regarding claim 2, DiMarcello teaches an alignment sensor (abstract) to determine placement of the fiber prior to reaching the storage device and to communicate the placement data to the controller.
Regarding claim 3, DiMarcello teaches the diameter sensor is located to monitor the diameter of the fiber when the fiber is first pulled from the preform material (col. 3 lines 34-40).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLOVER et al. (US 2015/0266767) in view of ADAR et al. (US 2005/0120749).
Glover teaches an apparatus for producing optical fibers. Glover teaches a diameter sensor (para. 0030) to monitor a diameter of a fiber drawn from a preform material; and a controller in communication with at least one of the diameter sensor and 
Glover teaches providing tensioners to provide tension to the fiber (para. 0113) but is silent to a tension sensor.
Adar teaches a method and apparatus for monitoring fiber. Adar teaches a diameter sensor (para. 0023) to monitor a diameter of a fiber drawn from a preform material; a tension sensor (para. 0024) to monitor tension of the fiber as the fiber is pulled from the preform material to a storage device; and a controller (para. 0023) in communication with at least one of the diameter sensor and the tension sensor to evaluate sensor data to determine at least one of a speed and rate at which the fiber is pulled from the preform material (para. 0023).
Adar teaches a tension generator controllable in response to the tension sensor (para. 0087). It would have been obvious to one of ordinary skill in the art to modify the apparatus of Glover to include the tension sensor of Adar because Glover teaches providing tensioners to provide tension to the fiber (para. 0113) and the tension sensor would provide better control over the tensioner of Glover.
Regarding claim 5, Glover teaches the diameter sensor detects surface information about the fiber to collect data (para. 0030).  
Regarding claim 6, Glover teaches the diameter sensor comprises a laser to determine at least one of concentricity and diameter of the fiber (para. 0030).  
Regarding claim 7, Glover teaches at least one of a temperature sensor (para. 0112).  

Regarding claim 9, Glover teaches an accelerometer to provide data about alignment at a preform material holder to the controller (para. 0115).  
Regarding claim 10, Glover teaches at least one temperature sensor to measure temperature at a furnace where the optical fiber is separated from the preform material (para. 0112).  
Regarding claim 17, Glover teaches a preform holder (para. 0046) with accelerometer (para. 0115) to initially store a preform material; a furnace (para. 0030) with temperature sensor (para. 0112) into which the preform material is inserted from the preform holder; a drawing mechanism (para. 0113) and a diameter sensor (para. 0030) to separate an optical fiber from the preform material within the furnace; and a fiber collection mechanism see figure 1 to hold the fiber once separated from the preform material.  
Adar teaches a method and apparatus for monitoring fiber. Adar teaches a diameter sensor (para. 0023) to monitor a diameter of a fiber drawn from a preform material; a tension sensor (para. 0024) to monitor tension of the fiber as the fiber is pulled from the preform material to a storage device; and a controller (para. 0023) in communication with at least one of the diameter sensor and the tension sensor to evaluate sensor data to determine at least one of a speed and rate at which the fiber is pulled from the preform material (para. 0023).
Adar teaches a tension generator controllable in response to the tension sensor (para. 0087). It would have been obvious to one of ordinary skill in the art to modify the 
Regarding claim 18, Glover teaches the diameter sensor is configured to monitor a diameter of a fiber drawn from a preform material (para. 0030).  
Regarding claim 19, Adar teaches the tension sensor is configured to monitor tension of the fiber as the fiber is pulled from the preform material to the fiber collection mechanism (para. 0086-0087).  
Regarding claim 20, Glover teaches a controller to receive data from at least one of the accelerometer, temperature sensor, diameter sensor to determine a speed at which the optical fiber is pulled from the preform material (para. 0030).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest a sensor to detect contamination caused by at least one of the manufacture of the optical fiber and an external contamination source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741